Order appealed from unanimously modified by striking out the fine as fixed in such order and by directing that a fine of $250 for contempt be paid by the defendant corporation and its president, together with plaintiffs’ costs and disbursements, including the expenses of the proceeding as fixed in the order appealed from. As so modified the order is affirmed, without costs of this appeal. No opinion. Kettle order on notice. Present — Martin, P. J., Townley, Dore, Callahan and Wasservogel, JJ. [See 270 App. Div. 753.]